Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 11 have been examined.

Drawings
The drawings are objected to because the reference and figure numbers are hand written, non-uniform, and difficult to discern.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (8,087,689) in view of Chen (6,886,851). In regard to claim 1, Fritz discloses a foldable push chair comprising a central chassis assembly extending substantially horizontally across the push chair and perpendicularly to the normal direction of travel of the push chair (Fig. 1, item 42), a handle assembly connected to the central body and extending therefrom (Fig. 1, items 12 and 24), a shaft assembly extending, through the central chassis assembly across the push chair and substantially perpendicular to the normal direction of travel of the push chair (Figs, 1 and 14, item 50), at least one forward extending wheel supporting leg (Fig. 1, item 19) and at least one rearward extending wheel supporting leg (Fig. 1, item 20) extending from the central chassis assembly and rotatable around an axis extending along a longitudinal axis of the shaft (Figs. 1 and 3), the forward and rearward extending legs being coupled together such that they rotate in opposite directions around the shaft during a folding or unfolding operation (Figs. 1 and 3), energy storage means engaging with at least one wheel supporting leg and the central chassis assembly or handle assembly (Figs. 1 and 4, item 94), the energy storage means being configurable to be loaded with energy either by changing the push chair from a folded state to an unfolded state, or by changing .
In regard to claim 2, Fritz discloses wherein the energy storage mechanism is a spring (column 8, lines 49 – 63).
In regard to claim 3, Fritz discloses wherein the spring is a coil spring or a leaf spring (column 8, lines 49 – 63).
In regard to claim 4, Fritz discloses wherein coil spring comprises two ends, a first end engaging with a wheel supporting leg and a second end engaging with the central body assembly (Figs. 1 and 4).
In regard to claim 5, Fritz discloses wherein the coil spring has two ends each extending tangentially away from a longitudinal axis of the coil (Figs. 1 and 4).
	Fritz does not disclose a latch. In regard to claim 1, Chen discloses a foldable push chair comprising a latching means engageable with at least one wheel supporting leg and a central chassis assembly or a handle assembly (Fig. 2A, item 24) for ensuring the push chair can be latched in either or both of an unfolded state or a folded state (column 4, lines 43 – 50).
	In regard to claim 6, Chen discloses the latching mechanism comprises a latching bar moveable between a latched position and an unlatched position in a slot in the central chassis assembly (Fig. 2A & column 4, lines 43 – 50).
	In regard to claim 7, Chen discloses wherein the latching bar is releasable by release means associated with the handle assembly (Fig. 1, item 14).
	In regard to claim 8, Chen discloses wherein the latching bar is releasable by means of a cable associated with a release mechanism located in the handle assembly (Fig. 2A, item 16).
	In regard to claim 9, Chen discloses wherein the latching bar is biased to a latched position (Fig. 2A, item 25).
	In regard to claim 10, Chen discloses wherein the biasing means is a spring (Fig. 2A).
In regard to claim 11, Chen discloses wherein the latching bar is provided with portions that engage with latching slots in the wheel supporting legs (Fig. 2A & column 4, lines 43 – 50).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the foldable push chair of Fritz, with a latching means, as taught by Chen, in order to secure the push chair against unwanted folding/unfolding. This would increase safety for both occupants and users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thorne (8,499,898) discloses a braking system for a stroller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JOHN D WALTERS/Primary Examiner, Art Unit 3618